DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 06/14/2022. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant argued that Bagheri does not teach “multiplexing the acknowledgment information for the TB in the first PUSCH based on determining that a start time for transmission of the first PUSCH is after an end time of the PDSCH reception by at least a predetermined time” limitation.
Examiner respectfully disagrees. Bagheri teaches prepare the related ACK-NACK for transmission start the ACK-NACK transmission on PUCCH/PUSCH 3TTIs (i.e. in N+4) after the end of the DL TTI carrying the PDSCH (see Bagheri: paragraph 104). This limitation clearly discloses that ACK/NACK is transmitted on PUSCH-that is ACK/NACK and PUSCH are multiplexed. The paragraph clearly discloses that when the multiplexing starts: at end of the DL TTI which carries the PDSCH (the first condition) and after 3TTs (predetermined time) of end of the DL TTI reception of PDSH (the second condition).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2011/0228863 A1) in view of Bagheri et al. (US 2018/0049272 A1). 
For claims 1, 8, and 15 Papasakellariou teaches a method comprising: 
receiving a physical downlink shared channel (PDSCH) that provides a transport block (TB), wherein the PDSCH reception is scheduled by a first downlink control information (DCI) format (see paragraphs 9-10 “UE receives DCI through PDCCH provides scheduling assignment (SA) for PDSCH that carries Transport Blocks (TBs)”); 
identifying that a physical uplink control channel (PUCCH) transmission including acknowledgement information for the TB would overlap in time with a first physical uplink shared channel (PUSCH) transmission (see paragraph 10 “HARQ-ACK information in response to the Transport Blocks (TBs) received by UE” paragraphs 18-19 “HARQ-ACK in (overlapped) PUSCH”, and paragraph 46 “PUCCH”);
multiplexing the acknowledgment information for the TB in the first PUSCH based on determining that a start time for transmission of the first PUSCH is after an end time of the PDSCH reception by at least a predetermined time (see paragraphs 53 , 75, 80-81, “acknowledgement information for TB being transmitted (multiplexed) together with data information in PUSCH”); and 
transmitting the first PUSCH (see paragraphs 18-19 “transmitting PUSCH”).
Papasakellariou does not explicitly teach multiplexing is based on determining that a start time for transmission of the first PUSCH is after an end time of the PDSCH reception by at least a predetermined time.
However,  Bagheri teaches prepare the related ACK-NACK for transmission start the ACK-NACK transmission on PUCCH/PUSCH 3 TTIs (i.e. in N+4) after the end of the DL TTI carrying the PDSCH (see Bagheri: paragraph 104).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Bagheri in the multiplexing method of Papasakellariou in order to account ACK-NACK multiplexing time after the end of PDSCH (see Bagheri: paragraph 104).

           For claims 2, 9, and 15 Papasakellariou in view of Bagheri teaches the method, wherein the predetermined time is a processing time for preparation of the first PUSCH to include the acknowledgement information (see Bagheri: paragraph 104 “prepare the related ACK-NACK for transmission start the ACK-NACK transmission on PUCCH/PUSCH 3 TTIs (i.e. in N+4) after the end of the DL TTI carrying the PDSCH”).

           For claims 6, 13, and 20 Papasakellariou in view of Bagheri teaches the method, second DCI format, the second DCI format provides an indication for whether or not to multiplex acknowledgement information in the first PUSCH, and the indication is to multiplex the acknowledgement information in the first PUSCH (see Papasakellariou: Fig. 12).
6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2011/0228863 A1) in view of Bagheri et al. (US 2018/0049272 A1) further in view of Papasakellariou et al. (US 2016/0226649 A1 hereafter Papasakellariou-649)
For claims 3, 10, and 17 Papasakellariou in view of Bagheri does not explicitly teach the method, wherein the PUCCH transmission is without repetitions.
However, Papasakellariou-649 teaches when LC-UE 114 transmits a PUSCH with repetitions, LC-UE 114 does not multiplex UCI in the PUSCH even when LC-UE 114 is configured by RRC signaling to transmit the UCI in a PUCCH without repetitions. 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Papasakellariou-649 in the combined multiplexing method of Bagheri and  Papasakellariou in order to transmit PUSCH with repetition (see Papasakellariou-649: paragraph 168).

7.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2011/0228863 A1) in view of Bagheri et al. (US 2018/0049272 A1) further in view of Korhonen et al. (WO 2018/142287 A1).

           For claims 4, 11, and 18  Papasakellariou in view of Bagheri does not explicitly teach the method, further comprising canceling the PUCCH transmission.
	However, Korhonen teaches UE cancels PUCCH transmission in the slot and postpones PDSCH HARQ-ACK sending to the second slot (see Korhonen: paragraph 46).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Korhonen in the combined multiplexing method of Bagheri and  Papasakellariou in order to postpone PDSCH HARQ-ACK as a design choice (see Korhonen: paragraph 46).

           Allowable Subject Matter
8.	Claims 5, 7, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20190159238 A1).

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415